    Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 1 of 22




                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

    v.
                                            No. 92-cr-10369-RWZ-2
ALFRED TRENKLER,
     Defendant.




           GOVERNMENT’S OPPOSITION TO DEFENDANT
          ALFRED TRENKLER’S EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE PURUSANT TO 18 U.S.C. § 3582(c)(1)(A)
        Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 2 of 22




       The government respectfully opposes defendant Alfred Trenkler’s motion to reduce his

sentence under 18 U.S.C. § 3582(c)(1)(A). Since his conviction in 1993 on charges arising out of

his role in a bombing that caused the death of one Boston police officer and maimed another,

Trenkler has engaged in what the First Circuit has described as a “kaleidoscopic array of post-

conviction proceedings,” Trenkler v. United States, 536 F.3d 85, 89 (1st Cir. 2008), each designed

to overturn his conviction or reduce his sentence. Each of those challenges has, however, been

firmly rejected. In his latest attempt to escape the punishment this Court concluded was just and

appropriate, Trenkler rehashes several arguments regarding the legality of his sentence and weight

of the evidence against him, which this Court and the First Circuit have already disposed of. The

only new claim Trenkler raises concern his heart condition which, medical records demonstrate,

is under control and being treated. Accordingly, Trenkler’s motion should be rejected.

                                RELEVANT BACKGROUND

Trenkler’s Sentence

       A jury convicted Trenkler of conspiracy, in violation of 18 U.S.C. § 371, receipt of

explosive materials with knowledge and intent that they would be used to kill, injure and

intimidate, and cause damage to real and personal property, in violation of 18 U.S.C. § 844(d), and

malicious destruction of property by means of explosives, in violation of 18 U.S.C. § 844(i), in

connection with a bomb explosion in Roslindale, Massachusetts that killed Officer Jeremiah J.

Hurley and maimed Officer Frances X. Foley, both veteran members of the Boston Police

Department Bomb Squad. While he survived, Officer Foley was left blind in one eye, with a

traumatic brain injury and permanent damage to the left side of his body. As the Court has

previously found, “[t]his was a horrendous crime. An absolutely innocent person doing his job




                                                2
         Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 3 of 22




was literally blown apart and another seriously injured and maimed.” Ex. 1 (Sentencing Tr. 3/8/94)

at 60.

         At Trenkler’s sentencing on March 8, 1994, the Court stated:

                [T]he government produced no direct evidence that Mr. Trenkler
                acquired the dynamite, designed the bomb, built the bomb, and
                participated in placing it under Shay, Sr.’s car. Nevertheless, I am
                persuaded by the evidence that he was the designer, that he was the
                builder of this bomb, and that he knew what damage it could do; and
                that he participated in placing it not merely under the car, but under
                the driver’s seat of the car.

                This evidence permits the inference, which I draw, that Mr. Trenkler
                intended that the bomb kill Shay, Sr.; and under the doctrine of
                transferred intent, he is responsible for the death of Mr. Hurley; and
                the appropriate guideline is 2Al.1 [the guideline applicable to First
                Degree Murder], which has a base offense level of 43.

                                              *   * *

                I sentence you to imprisonment for your life on Counts 2 and 3[.]

Ex. 1 at 27-28, 61. In reaching this sentence, the Court considered that the Roslindale bomb “was,

as the evidence showed, not the first, not the second, but the third bomb. And the second one was

not exactly a firecracker.” Id. at 59. The Court also acknowledged that, while “there was little

direct evidence of guilt,” the “jury did find guilt and did so on the basis of circumstantial evidence

which was strong, indeed.” Id.

         Following his conviction and sentencing, Trenkler has engaged in an unsuccessful

campaign to overturn the jury’s verdict and to reduce his sentence. Indeed, the First Circuit has

affirmed Trenkler’s conviction and life sentence on four occasions, despite his numerous

evidentiary and legal challenges.1 None of the issues Trenkler now raises presents a sufficient

basis to reduce his sentence.


         1
         See United States v. Trenkler, 61 F.3d 45 (1st 1995); United States v. Trenkler, 134 F.3d
361 (1st 1998); 268 F.3d 16 (1st Cir. 2001); Trenkler v. United States, 536 F.3d 85 (1st Cir. 2008).
                                                  3
           Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 4 of 22




BOP’s Response to the COVID-19 Pandemic

       In opposing defendant’s motion, the government does not minimize the risks COVID-19

presents. Mindful of the concerns created by the virus, the Bureau of Prisons (“BOP”) has made

and continues to make extensive efforts to stop the spread of the virus in its facilities, to move as

many appropriate inmates to home confinement as possible, and to distribute available vaccines

consistent with CDC guidelines. See generally Ex. 2 (Decl. of Shannon Bass). To date, these

efforts include: (1) educating inmates and staff on infection-prevention measures and providing

face masks; (2) implementing testing, quarantine, and isolation procedures; (3) minimizing the

number of people coming into its facilities to limit potential exposure points; (4) engaging in

enhanced cleaning and disinfecting measures; and (5) offering vaccines to all staff and to certain

priority-level inmates. Id. As more vaccine supplies become available, BOP intends to offer the

vaccine to additional inmates, consistent with CDC guidelines. Id. ¶ 84. These and other steps

contradict any suggestion that BOP is failing to take meaningful steps to address the risk posed by

COVID-19. They show that BOP takes the threat seriously, is working to mitigate it, and continues

to update policies and procedures in accord with the relevant facts and recommendations of

experts.

       Because of these efforts, it was not until seven months into the pandemic that USP Tucson

experienced its first COVID infection in the general population. Bass Decl. ¶ 78. Since that time,

BOP has screened Trenkler for COVID symptoms nearly every day. See Ex. 3 (Excerpt of

Trenkler Medical Records) at 1-12. Further, the outbreak arising from that initial infection in

October 2020—the majority of which were asymptomatic cases—is now on the down slope, with

only 28 inmates and 6 staff currently positive for the virus, and fewer inmates testing positive each

week. Ex. 2 (Bass Decl.) ¶¶ 79, 81. Staff at USP Tucson have now received their first dose of the



                                                 4
        Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 5 of 22




vaccine, with the second dose to be administered this week. Id. ¶ 84. This, coupled with the

mandatory quarantine procedures for all inmates coming into the facility, substantially minimizes

the risk of a second outbreak at USP Tucson. Further, certain high-risk inmates have already been

offered the vaccine. Id. As more vaccines become available, it will be offered to more inmates,

such as Trenkler, who falls in the Priority Level 2 category for vaccine administration. Id.

Trenkler’s Health

       The government does not dispute that Trenkler has been diagnosed with heart block,

cardiomyopathy, and non-obstructive coronary artery disease. However, contrary to the depiction

of Trenkler’s health in his motion, he is nowhere near his deathbed.

       Trenkler’s heart block has been addressed via the placement of a pacemaker. Ex. 4 (Decl.

of Dr. David Goldberg), ¶ 17. In June 2020, Trenkler’s initial pacemaker, a dual-chamber

pacemaker implanted in 2006, was at the end of its life. Id. ¶ 6. Accordingly, BOP transferred

Trenkler to the hospital where his pacemaker was replaced with a biventricular pacemaker on June

10, 2020. Id.

       Trenkler’s cardiomyopathy is likely improving, if not entirely reversing. Id. ¶ 9. The day

before his pacemaker was replaced, Trenkler’s cardiac efficiency, or ejection fraction, was

measured at 25%, below the normal level of 55%. Id. ¶¶ 7-8. This result was likely caused by

dyssynchronous contractions of the left and right heart ventricles which can result from a dual-

chamber pacemaker, leading to pacing induced cardiomyopathy. Id. However, a biventricular

pacemaker like the one Trenkler has now has been found to reverse pacing induced

cardiomyopathy in approximately 75% of patients within the first year of implantation. Id. ¶ 9.

       Trenkler’s coronary artery disease is minor and well-managed with medication. Id. ¶ 11.

Specifically, Trenkler has no significant coronary obstruction and his condition is not causing



                                                5
        Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 6 of 22




decreased blood flow. Id. What is more, Trenkler’s medical team has rated him as “very fit,” and

indeed, before and after his pacemaker replacement in June 2020, Trenkler regularly exercised and

continues to work out, including jumping jacks and push-ups. Id.

                                           ARGUMENT
       Under 18 U.S.C. § 3582(c), a district court “may not” modify a term of imprisonment once

imposed, except under limited circumstances. See Dillon v. United States, 560 U.S. 817, 824

(2010). One such circumstance is the so-called compassionate release provision, which provides

that a district court “may reduce the term of imprisonment” if it finds “extraordinary and

compelling circumstances warrant such a reduction,” and that “such a reduction is consistent with

the applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). The Court must also consider the “factors set forth in section 3553(a) to the

extent that they are applicable.” Id.

       A motion under § 3582(c)(1)(A) may be made either by BOP or a defendant, but in the

latter case only “after the defendant has fully exhausted all administrative rights to appeal a failure

of [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier.” Id. Here, more

than 30 days have passed since Trenkler submitted his requests to the Warden at USP Tucson on

May 25, 2020 and November 28, 2020.

I.     Trenkler’s Heart Condition Is Under Control, and BOP Has Taken Significant
       Measures to Reduce the Spread of COVID-19 at USP Tucson.

       “[T]he mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release, especially considering

BOP’s statutory role, and its extensive efforts to curtail the virus’s spread.” United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020) (citation omitted). Here, however, Trenkler has presented with


                                                  6
        Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 7 of 22




heart conditions that, under current CDC guidelines, make him at risk of severe illness from

COVID-19, which, under current guidance from the Department of Justice, is an “extraordinary

and compelling circumstance.” Notwithstanding this, the Declaration of Dr. Goldberg makes clear

that Trenkler’s heart block has been alleviated with the placement of a pacemaker. Ex. 4, ¶ 17.

His cardiomyopathy has likely improved, if not reversed, since the replacement of his dual-

chamber pacemaker with a biventricular pacemaker. Id. ¶ 9. And Trenkler’s coronary artery

disease is mild and non-obstructive. Id. ¶ 11.

       In his motion, Trenkler goes further and suggests that, beyond the risk of severe illness

from COVID, he also cannot receive the close monitoring and periodic hospitalization he needs

for his heart conditions while incarcerated at USP Tucson, and should therefore be released to his

half-brother in Brunswick, Maine.2 But his medical records tell a different story. As an initial

matter, Trenkler’s heart conditions are already well-managed, and he likely needs only an

occasional cardiologist appointment. Id. ¶ 18. In any event, each time he has needed specialized

care, BOP has gotten him the care he needs, even during the pandemic. When he initially

complained of an irregular pulse on June 9, 2020, he was immediately taken to the hospital, and

his pacemaker was replaced the next day. Ex. 3 at 37-38. And, despite increasing numbers of

COVID cases in Arizona, there has been no delay in getting Trenkler hospitalized for his

subsequent complaints of chest pressure and racing heart. When he complained on December 26,

2020, BOP called an ambulance and he was taken to the hospital, where his pacemaker was



       2
         Notably, Trenkler does not explain in his motion how he would travel the 2,800 miles
from USP Tucson to his half-brother’s home in Brunswick, Maine. Both car and air transport put
Trenkler at risk of exposure to the virus, and unlike in the prison setting, there is no mandatory
quarantine for his fellow air passengers or those with whom he may come into contact at rest stops
along a drive. Similarly, Trenkler’s request to self-isolate at his half-brother’s home without going
through an exit quarantine ignores that he will not be able to self-isolate without first coming into
contact with potentially hundreds of others.
                                                 7
        Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 8 of 22




checked and adjusted. Id. at 19. Likewise, on January 6, 2021, BOP again transferred Trenkler to

the hospital upon his complaint of a heavy feeling on his chest. Id. at 85. In both instances,

Trenkler had no issue being seen and admitted to the hospital. What is more, COVID cases in

Arizona have been trending down since they peaked on January 4, 2021.3 Since the start of the

pandemic, available emergency room beds have not dipped below 40%.4 As of this filing, more

than 1,000 emergency room beds are available in the state.5

       Additionally, COVID cases are also decreasing significantly at USP Tucson. While there

were 89 positive inmate cases as of January 12, 2021, see Def. Mot’n at 11, there are currently

only 27 positive inmate cases at USC Tucson, and one at the medium-security FCI Tucson. Ex. 2

(Bass Decl.) ¶ 81. The number of new cases detected through USP Tucson’s mass-testing efforts

has slowed significantly. Id. Further, there are currently only six positive staff cases at the entire

FCC Tucson. Id. What is more, medical staff began administering the COVID-19 vaccine to staff

on January 4, 2021, with the second dose to be administered this week. Id. ¶ 84. Certain high-

risk inmates also received the vaccine beginning January 6, 2021, although Trenkler’s condition

was not so severe as to put him in this cohort. Id. Nevertheless, Trenkler is “Priority Level 2” for

receipt of the vaccine once the facility receives additional doses. Id.

       Given that life sentences contemplate a defendant serving out the remainder of his life,

even at advanced ages, in prison, courts grant compassionate release in limited circumstances,

generally where the defendant is no longer capable of physically caring for himself. Indeed, in all



       3
          See Arizona Dep’t of Health Svcs., “Confirmed COVID-19 Cases by Day,” available at
https://www.azdhs.gov/preparedness/epidemiology-disease-control/infectious-disease-
epidemiology/covid-19/dashboards/index.php (last accessed Jan. 25, 2021).
        4
          See Arizona Dep’t of Health Svcs., “Hospital Bed Usage & Availability,” available at
https://www.azdhs.gov/preparedness/epidemiology-disease-control/infectious-disease-
epidemiology/covid-19/dashboards/index.php (last accessed Jan. 25, 2021).
        5
          Id.
                                                  8
        Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 9 of 22




but one of the cases Trenkler cites, Def. Mot’n at 16, the defendants were wheelchair bound, could

not provide self-care, or suffering a terminal illness. This is not Trenkler’s situation.6

II.    Trenkler’s Claims of Wrongful Conviction Are Not Proper on a § 3582 Motion

       “[A] compassionate-release motion ‘is not an opportunity to second guess or reconsider’

the sentencing court’s original decision.” United States v. Roney, -- Fed. App’x --, No. 20-1834,

2020 WL 6387844, at *3 (2d Cir. Nov. 2, 2020) (quoting United States v. Ebbers, 432 F. Supp. 3d

421, 429-30 (S.D.N.Y. 2020) (“in deciding motions for compassionate release, the Court should

be wary of using the motion to ‘correct’ the sentencing court’s original judgment or introduce

unprincipled variance into the execution of duly-imposed sentences”)). Yet that is what Trenkler

is asking the Court to do—both to reconsider the life sentence that the First Circuit reinstated in

2008, and to overturn the jury’s verdict, which this Court and the First Circuit have upheld despite

Trenkler’s multitude of prior evidentiary and legal challenges. Even if the Court were to consider

these improper bases for a § 3582 motion, each of Trenkler’s arguments fails.

       First, Trenkler claims he is serving an illegal sentence. Def. Mot’n at 18-19. To be sure,

that was this Court’s belief when, having granted Trenkler’s motion for a writ of coram nobis, it

vacated Trenkler’s life sentences and resentenced him to concurrent terms of 37 years. Trenkler

v. United States, No. 06-cv-12072-RWZ, 2007 WL 551620, *4-5 (D. Mass. Feb. 20, 2007), rev’d,

536 F.3d 85 (1st Cir. 2008); Ex. 5 (Sentencing Tr. 4/4/08). As the Court and the parties recognized

by the time of the coram nobis proceeding, the relevant statutes at the time Trenkler committed

these crimes—18 U.S.C. §§ 841(d) and 841(i)—required a jury to determine whether a life

sentence was appropriate, but by the time Trenkler was sentenced the requirement for a jury trial

on the issue had been eliminated and this Court made the finding. 2007 WL 551620 at *1. While


       6
         What is more, only one of the defendants granted compassionate release in the cases
Trenkler cites was involved in a crime that resulted in death or injury.
                                                  9
       Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 10 of 22




the Court expressed several reasons for its view that the life sentence it had imposed was “illegal,”

one such reason was that “the maximum allowable penalty without a jury finding was something

less than life.” Id. at *5.7 But in reversing this Court’s grant of the writ of coram nobis, the First

Circuit observed:

               [Trenkler] does not charge that a life sentence is beyond the statutory
               maximum for the crimes of conviction. Rather, his claim is
               procedural: that the statutes of conviction required a jury
               recommendation in order to impose a life sentence, and that the
               judge, not the jury, made the recommendation in his case. This
               claim, if true, does not suggest a miscarriage of justice.

                                                *     *   *

               Rules that allocate decisionmaking authority between judge and jury
               are generally thought to be procedural. [Citations omitted]. As
               such, the misallocation of that responsibility is unlikely to implicate
               the accuracy or fundamental fairness of judicial proceedings.

536 F.3d at 99.

       Moreover, while Trenkler contends that the First Circuit reversed the Court’s coram nobis

decision on procedural grounds, see Def. Mot’n at 19, the primary procedural ground on which the

First Circuit reversed was a significant one: the First Circuit determined that this Court should

have treated Trenkler’s application for the writ as a second or subsequent petition under 28 U.S.C.

§ 2255 and should therefore have forwarded it to the First Circuit, where permission to pursue it

would inevitably have been denied because the petition was premised neither on newly discovered


       7
          During the resentencing the Court determined the same total offense level, 43, to apply,
but this time did so based on the theory that the jury verdict indicated it had at least found that
death had resulted from the use of explosive material to damage property, that this constituted
felony murder, and that the first degree murder guideline accordingly applied. Ex. 5 at 62. In so
doing, the Court stated, “So, that is the offense level that I come to without making the fact findings
that I believe now were, in fact, wrong.” Id. In context, the government understands the Court to
have been expressing the view that the findings were wrong because the jury should have made
them rather than because the Court was wrong at the initial sentencing in determining that the
placement of sticks of dynamite under the driver’s seat of a car evinced a clear intent to kill his
codefendant Thomas Shay Jr.’s father.
                                                    10
       Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 11 of 22




evidence nor a new rule of constitutional law. 536 F.3d at 98. But in reaching its decision, the

First Circuit also rejected the notion that there had been any “miscarriage of justice” at all, much

less one “sufficiently ‘extraordinary and compelling’ to warrant coram nobis relief.” Def. Mot’n

at 18-19 (citing 2007 WL 551620 at *3). As the First Circuit stated:

               The Supreme Court has defined the term “miscarriage of justice” as
               encompassing only those “extraordinary instances when a
               constitutional violation probably has caused the conviction of one
               innocent of the crime.” [Citation omitted]. [Trenkler] makes no
               such claim: he does not challenge the sufficiency of the evidence
               upon which the sentencing judge acted, nor does he suggest that it
               was likely that a jury would have reached a different result.

536 F.3d at 99. Trenkler’s invitation to revisit this issue is not permissible on a

§ 3582 motion. Ronney, 2020 WL 6387844, at *3.

       Second, Trenkler suggests that at Shay Jr.’s resentencing on October 29, 1998, “the

government completely rejected the motive and intent theory it had relied upon during [his] trial

and sentencing” and “instead insisted that Shay Jr. had not intended to kill his father; he merely

wanted to damage his father’s car. He had conspired with Trenkler to receive explosives for that

purpose and that purpose alone.” Def. Mot’n at 23. But Trenkler’s suggestion that, at Shay’s

resentencing, the government explicitly represented that Shay did not intend to kill his father is

entirely mistaken: the government believed then, and believes to this day, that Shay and Trenkler

did conspire to kill Shay Sr. The plea agreement and sentencing before Judge Harrington simply

reflected the reality of the findings that this Court made at Shay’s initial sentencing.

        At that sentencing, this Court found highly persuasive the fact that Shay’s jury had

acquitted Shay on Count Two, charging a violation of 18 U.S.C. § 844(d), which, the Court noted,

“was the only count in the indictment that called for proof of intent to kill.” Ex. 6 (Shay Sentencing

Tr. 10/8/93) at 103, 121. This Court determined that, with respect to the conspiracy count, Shay



                                                 11
       Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 12 of 22




“[was] guilty only of the conspiracy to attempt of [sic] malicious destruction of Shay Sr.’s car by

means of an explosive”; that with respect to the violation of 18 U.S.C. § 844(i) the guideline for

second degree murder, as opposed to first degree murder, applied; that the guidelines sentencing

range was 151 months to 188 months; and that the appropriate sentence was the high end of that

range, 188 months. Id. at 100, 121-23, 136.

       After this Court vacated Shay’s conviction on remand from the First Circuit, the

government and Shay entered into a plea agreement that simply reflected the reality of the facts

and the guidelines range this Court found at the initial sentencing, with a two-point reduction in

the range for acceptance of responsibility. Def. Mot’n, Ex. 1. There was no mention of insurance

proceeds at the resentencing because this Court had determined at Shay’s initial sentencing that he

did not intend to kill his father. See supra. The government never said, and does not believe, that

this horrific crime was simply a “prank that went horribly wrong.” Def. Mot’n at 2.

       Third, Trenkler observes correctly that on his direct appeal, the First Circuit determined

that evidence from the so-called EXIS database should not have been admitted, and that the First

Circuit further determined that the error in the admission of this evidence was harmless. Def.

Mot’n at 23-24. Trenkler is not, however, correct in suggesting that, in the absence of the EXIS

evidence, a trial witness named David Lindholm “is, in effect, the last remaining thread of evidence

supporting [his] conviction.” Def. Mot’n at 24. While it is true that evidence from the EXIS

database was adduced as part of the proof that the same person responsible for a device that

exploded in Quincy in 1986—that is, Trenkler—was likewise responsible for the bomb that killed

Officer Hurley and maimed Officer Foley, it was not, by any means, the only such evidence.

Indeed, the First Circuit, in affirming Trenkler’s conviction, carefully reviewed evidence regarding

the Quincy bomb other than the EXIS database evidence to ensure that it had been properly



                                                12
       Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 13 of 22




admitted under Fed. R. Evid. 404(b) as proof of the identity of the person who built the bomb at

issue here. See 61 F.3d at 51-56. In concluding that it was properly admitted, the First Circuit

recounted, among other things, the following testimony from an ATF expert, Explosives

Enforcement Officer (“EEO”) Thomas Waskom:

              We begin by noting that the government’s explosives expert,
              Thomas Waskom, testified that his analysis of the similarities shared
              by the two incidents left him with no doubt “whatsoever” that the
              same individual built both bombs. Our own review of the record
              reveals that the two bombs did indeed share a number of similar
              components and characteristics. Both bombs were remote-
              controlled, radio-activated, electronic explosive devices. Both were
              homemade mechanisms, comprising, in general, electronic
              components easily purchased at a hobby store. Both had similar,
              though not identical, firing and fusing circuits with separate battery
              power supplies for each. Both had switches in their fusing circuits
              to disconnect the radio receivers. To energize their respective radio
              receivers, both devices utilized similar power supplies, consisting of
              four AA batteries. Both employed many similar components such
              as batteries, duct tape, toggle switches, radio receivers, antennas
              solder, electrical tape, and large round speaker magnets. Moreover,
              both used a distinctive method (i.e., twisting, soldering, and taping)
              to connect some, though not all, of the wires used. [Footnote
              omitted]. Though we hardly find any of these factors by themselves
              to be “highly distinctive,” the coalescence of them is fairly
              persuasive. [Footnote omitted]. Indeed, even Trenkler’s expert
              witness, Denny Kline, testified at the pretrial hearing that, in light of
              these similarities, “there is a possibility, a probability, that maybe
              there is a connection between the maker of these two bombs.”
              (Emphasis added.)

61 F.3d at 54-55. After reviewing other evidence from the trial record beyond the physical

similarities of the two bombs tending to show that the same person had made them, and after

determining that the probative value of the evidence was not outweighed by the danger of unfair




                                                 13
       Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 14 of 22




prejudice, the First Circuit determined that this Court had properly admitted evidence regarding

the Quincy bomb. Id. at 55-56.8

       Accordingly, in determining that admission of the EXIS-derived evidence was harmless

beyond a reasonable doubt, the First Circuit did not rely solely on the Lindholm testimony,

although that certainly was part of the equation. Rather, the First Circuit stated:

               Initially we note the substantial evidence, beyond Trenkler’s
               participation in the Quincy bombing, supported a finding that he had
               built the Roslindale bomb.           Principally, David Lindholm
               convincingly testified that, in fact, Trenkler had actually admitted
               building the Roslindale bomb. Other admissions by Trenkler made
               to various law enforcement officers inferentially corroborated
               Lindholm’s testimony, specifically Trenkler’s sketch of the
               Roslindale bomb, drawn shortly after the explosion and
               conspicuously featuring two electrical blasting caps. Moreover,
               Trenkler’s arrogant assertion to Agent Leahy that, “if we did it, then
               only we know about it … how will you ever find out … if neither
               one of us talk[]?” provided further corroboration. Additional
               support could be inferred from the ample evidence the government
               adduced establishing Trenkler’s relationship with Shay Jr. and his
               knowledge of both electronics and explosives. [Footnote omitted].

                                             * * *
               Our review of the record … convinces us that the EXIS-derived
               evidence was not a critical factor in the district court’s decision to
               admit the Quincy bomb evidence for the purpose of proving identity.
               The EXIS-derived evidence was merely cumulative, corroborating
               the testimony of the government’s explosives expert who, after
               testifying about the similarities between the two bombs, stated that
               he had no doubt “whatsoever” that the same person built both
               bombs. [Footnote omitted]. Moreover, … other circumstantial
               evidence tending to show that the maker of each bomb used a similar
               modus operandi (e.g., both bombs built for a friend, both bomb
               makers used third party to acquire needed components)
               independently supported the inference that the same person built
               both bombs. Finally, even putting aside whether the jury would
               have found the two incidents sufficiently similar to prove identity


       8
         While the defendant objects to the description of the Quincy incident as a “bombing” and
prefers the dissent’s description of the Quincy device as a “firecracker,” Def. Mot’n at 24, citing
61 F.3d at 67, this Court, which heard all of the evidence, observed at Trenkler’s sentencing that
the device “was not exactly a firecracker, at least as I heard the evidence.” Ex. 1 at 59.
                                                 14
       Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 15 of 22




                 without the EXIS-derived evidence, the jury nonetheless would
                 have been able to consider the fact that Trenkler had designed and
                 built the Quincy bomb to prove Trenkler’s knowledge and skill.

61 F.3d at 60.

       In short, there was much more to the government’s case, when stripped of the EXIS

evidence, than the testimony of David Lindholm. For that reason, the First Circuit held, “no

rational jury could have entertained a reasonable doubt of Trenkler’s guilt even in the absence of

the EXIS-derived evidence.” 61 F.3d at 61 (footnote omitted).

       Fourth, Trenkler suggests, based on the speculation of the dissent in his direct appeal, that

there must have been an undisclosed promise, reward, or inducement between the government and

Lindholm because “immediately after Trenkler’s conviction Lindholm did receive a substantial

sentence reduction” and “the Assistant U.S. Attorney who sought the reduction pointed to

Lindholm’s cooperation in the Trenkler trial for support.” Def. Mot’n at 24-25.

       But there is no need to speculate. This claim was pursued by Trenkler long ago as part of

one of his motions for a new trial. In denying the motion, this Court said, inter alia:

                 … Defendant argues that the early release from a federal prison
                 sentence of [Lindholm], a government witness who testified against
                 Trenkler, indicated evidence of a “sweetheart deal” between
                 Lindholm and the government at the time of Lindholm’s testimony
                 which was not disclosed to Defendant. Based on the detailed written
                 proffer submitted by the government and left unchallenged by
                 Defendant, the record is devoid of any evidence to suggest that
                 Lindholm’s early release was the result of anything other than an
                 arrangement made subsequent to the trial (by several months)
                 between Lindholm and the government based on Lindholm’s
                 cooperation in the Trenkler trial. … Lacking any “new evidence”
                 (or any evidence at all) of an agreement between Lindholm and the
                 government at the time of Lindholm’s testimony, Defendant’s
                 motion for a new trial is denied.

Ex. 7 (Mem. of Decision 2/4/97, Dkt. 597) at 2-3. The First Circuit affirmed in an unpublished

opinion. 134 F.3d 361 at *3 (“[O]ur independent review of the evidence convinces us that the


                                                 15
        Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 16 of 22




district court did not abuse its discretion in denying an evidentiary hearing and a new trial on this

issue.”).

        Fifth, Trenkler, in conceding that his “efforts to challenge his conviction have been

unavailing thus far,” complains “[n]or will he ever be able to test the physical evidence, using

modern forensics, the most direct route to exoneration.” Def. Mot’n at 25. But the defendant’s

own exhibit shows that the evidence was retained until 2005, by which time Trenkler’s trial was

over, his conviction affirmed on appeal, his motion for a new trial denied by this Court, his motion

pursuant to 28 U.S.C. § 2255 denied by this Court, this Court’s denial of Trenkler’s motions for a

new trial affirmed by the First Circuit, and this Court’s denial of Trenkler’s § 2255 motion as

untimely likewise affirmed by the First Circuit. Equally importantly, Trenkler has not identified

anything that a reexamination of the evidence would have uncovered that would have exonerated

him or otherwise called into doubt his conviction.

III.    The § 3553(a) Factors Weigh Heavily Against Reducing Trenkler’s Sentence.

        When analyzing whether “extraordinary and compelling circumstances warrant . . . a

reduction,” the Court must also consider the “factors set forth in section 3553(a) to the extent that

they are applicable.” Id. § 3582(c)(1)(A). Trenkler fares no better on a consideration of the

§ 3553(a) factors, which are discussed below to the extent they are relevant.

        A. The Nature and Circumstances of the Offense and the History and Characteristics
           of the Defendant

        As the Court appropriately found, based on the evidence presented during the trial, the

defendant, using his specialized expertise, designed and built a remote-control bomb with the

intention that it be used to kill Thomas Shay, Sr. He participated in placing the powerful device,

containing two or three sticks of dynamite, on the undercarriage of Shay Sr.’s car directly under

the driver’s seat, a location calculated to accomplish that intention. Ultimately, the bomb did not


                                                 16
       Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 17 of 22




succeed in its intended purpose, but what did occur was entirely foreseeable to the defendant. He

must have known that if anything went awry with his plan, first responders called in to deal with

the device, be they EMTs, firefighters, or, most predictably and as turned out to be the case,

members of the Boston Police Bomb Squad, would be directly imperiled by the explosive. And

so, as a direct, proximate, and readily foreseeable result of the defendant’s actions, Officer

Jeremiah Hurley, a married father of four children, was killed. Officer Hurley’s partner, Officer

Francis Foley, was seriously injured. He lost an eye, he had to endure multiple operations, and he

had to leave behind forever the job and career that he loved.

       The Court found that the defendant’s conduct in this case amounted to premeditated first

degree murder. The evidence fully supported that determination. Life imprisonment is the only

appropriate sentence given the nature of the offense. Even if the defendant had led an exemplary

life in all respects, aside from his commission of the instant offense, that would not be sufficient

to warrant a lesser punishment for premeditated murder. But, as the Court noted, this was not the

first but the third bomb the defendant had built. The more significant of the prior two was the

second, which he constructed some five years earlier and then affixed to the undercarriage of a

truck in an effort to intimidate the truck owner. In view of that history, a life sentence is all the

more warranted.

       B. The Need for the Sentence Imposed to Reflect the Seriousness of the Offense, to
          Promote Respect for the Law, and to Provide Just Punishment for the Offense

       Arguably, premeditated murder is the most serious of all possible criminal offenses. While

such intentional murders do occur in a variety of manners, some more egregious than others, the

Court aptly characterized the defendant’s offense as “a horrendous crime,” noting that an

“absolutely innocent person doing his job was literally blown apart and another seriously injured

and maimed.” Ex. 1 at 60. That it was a police officer who was killed, while performing his duty


                                                 17
          Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 18 of 22




to protect and serve the public, and another officer doing the same who suffered life-altering

injuries, makes Trenkler’s offense all the more reprehensible.

          Nor were the officers by any means the only victims of this horrendous crime. The

members of the officers’ families, who suffered terribly the day this bomb exploded and have

continued to suffer every day since, and who have borne faithful witness to the memory of Officer

Hurley and the ongoing suffering of Officer Foley, are victims themselves of Trenkler’s heinous

crime. See Ex. 8 (Ltrs. from Family Members); Ex. 9 (Ltrs. from Other Interested Parties).

          The sentence of life previously imposed was necessary to promote respect for the law and

to provide just punishment. Here, the only alternative—a sentence of time served, or roughly 26

years—would be woefully inadequate to account for Trenkler’s callous indifference to human life

and the suffering that callous indifference has wrought.

          C. The Need for the Sentence Imposed to Afford Adequate Deterrence to Criminal
             Conduct

          General deterrence requires nothing less than a life sentence in this case. Any person

contemplating conduct of a like kind to that of the defendant needs to know with certainty that if

he proceeds with his plan and death results from his actions, he will spend the rest of his life in

prison.

          D. The Need for the Sentence Imposed to Protect the Public from Further Crimes of
             the Defendant

          As this Court observed at his initial sentencing, Trenkler was responsible for three bombs.

With respect to this case, as the Court found, he intended to kill Shay’s father, and the government

believes he did so with the expectation of sharing in the proceeds of an insurance policy. With

respect to the Quincy bomb, the evidence showed that Trenkler affixed it to the undercarriage of a

fish truck and detonated it remotely as a favor to a friend who wanted to intimidate the owners of



                                                  18
       Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 19 of 22




a fish market. Trenkler’s age would not appear to have diminished his knowledge of bomb-making

and electronics.

       E. The Need for the Sentence Imposed to Provide the Defendant with Needed
          Educational or Vocational Training, Medical Care, or Other Correctional
          Treatment in the Most Effective Manner

       While the defendant’s motion is based on his concern that his medical conditions put him

at an increased risk of a poor outcome if he were to contract COVID-19, the evidence shows that

Trenkler’s condition is far from as dire as he portrays. He does suffer from non-obstructive

coronary artery disease, but, as reflected in the records and in Dr. Goldberg’s affidavit, this

condition is well under control and does not obstruct blood flow. See Exs. 3 & 4. And, while he

did present with cardiomyopathy when he was taken to the hospital last June, he was given a new

pacemaker, and roughly 75% of patients in that situation experience a reversal of their

cardiomyopathy. Id. Indeed, Dr. Goldberg’s affidavit reveals that it is possible that, seven months

after the new pacemaker was implanted, Trenkler may no longer be suffering from

cardiomyopathy at all. Id.

       And this is critical to this Court’s evaluation of the § 3553(a) factors. The only significant

condition from which Trenkler suffers with certainty at this point is coronary artery disease. But

based on the most recent medical records of which the government is aware, it is well under control

at this juncture. Even assuming arguendo that Trenkler does still have cardiomyopathy, that, too,

is well under control and should be improving since his receipt of the new pacemaker. Indeed, if

he were unexpectedly to go into cardiac arrest, his new pacemaker includes a defibrillator that

would help to stabilize Trenkler until he made it to the hospital.

       Which brings us to the last point: every time Trenkler has needed emergency medical

services, BOP has seen to it that he was taken to the hospital. While Trenkler paints a bleak picture



                                                 19
          Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 20 of 22




of the availability of emergency hospital services in Arizona in light of the COVID pandemic, the

data provided above show that there is every reason to believe that if the defendant requires

emergency medical care in Arizona during the hopefully very limited time the pandemic persists,

he will get it.

          In sum, Trenkler receives health care, including emergency medical care, when he needs

it, and accordingly his heart condition should not be a basis for cutting short the life sentence that

he so richly deserves.

          F. The Kinds of Sentences Available

          This consideration brings into stark relief the problem with the relief available. This Court

cannot release Trenkler temporarily until the pandemic is over (which, one hopes, will be soon

now that vaccines are available). The Court has only two options: to release the defendant

immediately, or to adhere to the life sentence the Court recognized in March 1994 to be appropriate

given that the defendant’s conduct had resulted in the death of one dedicated public servant and

the maiming of another. The balance tips overwhelmingly in favor of the sentence previously

imposed.

          G. The Sentencing Range Established for the Defendant’s Crimes

          This factor is simple: the guidelines at USSG § 2A1.1 provide for a sentence of life in

prison.

          H. The Need to Avoid Unwarranted Sentence Disparities Among Defendants with
             Similar Records Who Have Been Found Guilty of Similar Conduct

          Trenkler suggests that “[t]he disproportionate treatment between [him] and Mr. Shay could

not be clearer: while Thomas Shay, Jr. was sentence to 144 months for a prank that went horribly

wrong, … [he] got Life.” Def. Mot’n at 19. But the First Circuit has recognized that this provision

is primarily aimed at national disparities rather than codefendants, although it is possible for a


                                                   20
       Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 21 of 22




sentence to be substantively unreasonable owing to disparity with the sentence of a codefendant.

E.g., United States v. Reyes-Santiago, 804 F.3d 453, 467 (1st Cir. 2015). That court has “routinely

rejected disparity claims, however, because complaining defendants typically fail to acknowledge

material differences between their own circumstances and those of their more leniently punished

confederates.” Id.

       Such is the case here. As noted previously, this Court made a different finding at Shay’s

initial sentencing than it did at Trenkler’s sentencing: with respect to Shay, the Court determined

the applicable guideline to be that for second degree murder, while the Court determined that

Trenkler’s conduct constituted first degree murder. The high end of the resulting guidelines

sentencing range for Shay was 188 months, which is the sentence this Court imposed. The

resulting sentence for Trenkler, by contrast, was life, which also was the sentence the Court

imposed.

       Moreover, in sentencing Trenkler this Court was well aware of the sentence Shay had

received. This is obvious for two reasons. First, this Court sentenced Shay. Second, this Court

explicitly acknowledged the disparity and the reason for it at Trenkler’s sentencing: “The fact that

there is a difference or there will be a difference in the sentences between the two defendants is

the result of the difference in their conduct and in their state of mind as I have found them to be.”

Ex. 1 at 60. While the government disagreed, and continues to disagree, that Shay did not share

Trenkler’s intent to kill his father, the disparity was based on this Court’s view of the distinctions

between the two. The fact that Shay ultimately was resentenced to 12 years because, at the time

of the resentencing, he accepted responsibility for his conduct, does not alter the calculus.




                                                 21
       Case 1:92-cr-10369-RWZ Document 758 Filed 01/25/21 Page 22 of 22




                                        CONCLUSION

       For the foregoing reasons, the government respectfully requests that the Court deny

Trenkler’s motion to reduce his sentence.

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney

                                                By: /s/ Robert E. Richardson
                                                   ROBERT E. RICHARDSON
                                                   KRISTEN A. KEARNEY
                                                   Assistant United States Attorneys



                                CERTIFICATE OF SERVICE
       I hereby certify that this document, filed through the ECF system, will be served on
counsel of record as listed in the NEF.

Dated: January 25, 2021                             /s/ Kristen A. Kearney




                                               22
